Citation Nr: 0411264	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to April 1946.  
He died in June 2000 and was survived by his wife (the appellant).  
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied the benefits sought on appeal.

The August 2000 rating decision on appeal also denied the 
appellant's claim of entitlement to service connection for the 
cause of the veteran's death under the provisions of 38 U.S.C.A. § 
1310 (West 2002).  In February 2003, the Board affirmed the RO's 
denial of that claim.  The Board also noted that it had imposed a 
temporary stay on the adjudication of all claims involving 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 in accordance 
with the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decision in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, Nos. 00-7095, -
7096, -7098 (Fed. Cir. Aug. 16, 2001).  The temporary stay has 
since been partially lifted and the case is once again before the 
Board for appellate review. 

This appeal is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required on her part.


REMAND

The Board is required to address the Veterans Claims Assistance 
Act of 2000 (VCAA) that became law in November 2000.  The VCAA 
provides, among other things, that the VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by the 
VA.  The VCAA also requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

In this case, the RO notified the appellant of the VCAA but failed 
to notify her of the division of responsibility between the VA and 
herself in obtaining the evidence required to prove her claim.  In 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the failure by the Board to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to substantiate 
a claim, as well as to inform the claimant which evidence the VA 
will seek to provide and which evidence the claimant is to 
provide, is remandable error.  This procedural error must be 
addressed prior to final appellate review by the Board.  

In the February 2003 Board decision, the Board determined that VA 
had properly complied with the notice provisions of the VCAA 
concerning the appellant's claim for service connection for the 
cause of the veteran's death, citing to the rating decision and 
the statement of the case.  Since that decision, however, the 
Court has offered guidance and further interpretation of its 
decision in Quartuccio, supra, with respect to the notice 
provisions.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
Huston v. Principi, 17 Vet. App. 195, 202-03 (2003).  The Board 
finds that the additional guidance provided by the Court requires 
the Board to remand this case to the RO in order to ensure 
compliance with the provisions of the VCAA. 

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should consider the appellant's claim under the VCAA.  In 
doing so, the RO should ensure that the notification and 
assistance requirements of the VCAA are satisfied, including 
notifying the appellant of the division of responsibilities 
between the VA and the appellant in obtaining evidence in support 
of her claim.  The RO should ensure that all of the VCAA notice 
obligations have been satisfied in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A, and any applicable legal precedent.  

When the development requested has been completed, the case should 
again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the appellant and 
her representative should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.  

The purpose of this REMAND is to afford the appellant due process 
of law.  The Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  The 
appellant has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



